SUNDBERG, Justice.
This cause was transferred to us by the District Court of Appeal, Third District, because of the existence of an apparent constitutional issue. We find there is no need to address the asserted constitutional issue. We affirm the trial court in his finding that it was improper to require a forfeiture of the automobile. At the hearing, both parties offered evidence relevant to whether the automobile was “used in the commission” of the offense charged. Based on the evidence received, the trial court resolved the issue against the State. However, in view of the concession in this Court by the State that the seized and forfeited tape player was, in fact, a part of and an accession to the automobile, we reverse that portion of the trial court’s judgment and rule that forfeiture of that article should not be allowed.
Accordingly, the judgment of the Circuit Court for Dade County is affirmed in- part and reversed in part, and this cause is remanded to the trial court for proceedings not inconsistent herewith.
It is so ordered.
OVERTON, C. J., and ENGLAND, HATCHETT and KARL, JJ., concur.
BOYD, J., dissents.